



Exhibit 10.27


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 16, 2013 (the “Effective Date”), by and between American Campus
Communities, Inc. (the “Company”) and Jennifer Beese (“Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment and Executive desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:
Section 1.Definitions.


(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive's employment, (ii) any unpaid
Annual Bonus in respect to any completed fiscal year which has ended prior to
the date of termination of Executive's employment, (iii) any earned but unpaid
holiday, vacation or paid time off; and (iv) any expenses incurred in accordance
with Section 7, below, that remain unpaid or unreimbursed as of the date of
termination of Executive's employment. The Accrued Obligations shall be paid
within five (5) business days of the termination of Executive's employment under
this Agreement, except amounts payable with respect to unpaid Annual Bonus,
which shall be paid on the earliest of (i) the first (1st) anniversary of the
date upon which Executive's Annual Bonus was paid in respect of the prior year,
(ii) at such time Annual Bonus amounts are paid to other senior executives, or
(iii) March 15th of the calendar year following such termination of Executive's
employment.


(b)“Annual Bonus” shall have the meaning set forth in Section 4(b) below.


(c)“Auditor” shall mean a nationally recognized United States public accounting
firm, jointly selected by the Company and Executive, which has not, during the
two years preceding the date of its selection, acted in any way on behalf of the
Company or any of its subsidiaries. If Executive and the Company cannot agree on
the firm to serve as the Auditor, then Executive and the Company shall each
select one accounting firm and those two firms shall jointly select the
accounting firm to serve as the Auditor.


(d)“Base Salary” shall mean the salary provided for in Section 4(a) below or any
increased salary granted to Executive pursuant to Section 4(a).


(e)“Board” shall mean the Board of Directors of the Company.


(f)“Cause” shall mean (i) Executive's act of gross negligence or gross
misconduct that has the effect of injuring the business of the Company and its
affiliates, taken as a whole, in any material respect; (ii) Executive's
conviction of, or plea of guilty or nolo contendere to, the commission of a
felony by Executive; (iii) the commission by Executive of an act of fraud or
embezzlement against the Company or its affiliates; or (iv) Executive's willful
breach of any material provision of this Agreement or the Noncompete Agreement.


(g)“Change in Control” shall mean:


(i)The acquisition by any individual, entity or group (other than the Company or
any employee benefit plan of the Company) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
securities representing more than 50% of the voting securities of the Company
entitled to vote generally in the election of directors, determined on a
fully-diluted basis (“Company Voting Securities”); provided, however, that such
acquisition shall not constitute a Change in Control hereunder if a majority of
the holders of the Company Voting Securities immediately prior to such
acquisition retain directly or through ownership of one or more holding
companies, immediately following such acquisition, a majority of the voting
securities entitled to vote generally in the election of directors of the
successor entity;


(ii)The date upon which individuals who as of the date hereof constitute a
majority of the Board (the “Incumbent Board”) cease to constitute at least a
majority of the Board, provided, that any individual becoming a director





--------------------------------------------------------------------------------





subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or


(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries).


(h)“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.


(i)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(j)“Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Executive's duties for a period of (i) six (6)
consecutive months or (ii) an aggregate of twelve (12) months in any twenty-four
consecutive month period. Any question as to the existence, extent or
potentiality of Executive's Disability upon which Executive and the Company
cannot agree shall be determined by a qualified, independent physician selected
by the Company and approved by Executive (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.


(k)“Good Reason” shall mean, without Executive's consent, (i) any material
diminution or change in the nature or scope of Executive's functions, duties,
position, responsibilities, or reporting relationships that are inconsistent
with Executive's titles (as specified in Section 3(a) hereof) or this Agreement;
(ii) the relocation of Executive's principal office location more than fifty
(50) miles from its current location; (iii) the failure of the Company to obtain
the assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company in a
transaction constituting a “Change in Ownership or Effective Control” within the
meaning of the regulations issued under Section 409A of the Code; or (iv) a
breach by the Company of any material provision of this Agreement.


(l)“Noncompete Agreement” shall mean the Confidentiality and Noncompetition
Agreement attached hereto as Exhibit A.


(m)“Restricted Period” shall have the meaning set forth in the Noncompete
Agreement.


(n)“Restricted Stock Awards” shall mean awards of common stock of the Company
issued to Executive under any benefit or similar plan of the Company.


(o)“Retirement” means a termination of the Term of Employment other than for
Cause, Disability or death, following the date on which the sum of the following
equals or exceeds seventy (70) years: (i) the number of full years of
Executive's employment and other business relationships with the Company and any
predecessor of the Company and (ii) Executive's age on the date of termination;
provided that (x) Executive's employment by (or other business relationships
with) the Company and any predecessor of the Company have continued for a period
of at least one hundred twenty (120) contiguous full months at the time of
termination and, on the date of termination, Executive is at least fifty (50)
years old; (y) in the case of termination of the Term of Employment, Executive
gives at least six (6) months' prior written notice to the Company of her
intention to retire; and (z) the Noncompete Agreement remains in full force and
effect and Executive enters into a general release of all claims in a form that
is reasonably satisfactory to the Company.


(p)“Severance Term” shall have the period specified in Section 8(d)(ii) below.


(q)“Term of Employment” shall mean the period specified in Section 2 below


Section 2.Acceptance and Term of Employment.


The Company agrees to employ Executive and Executive agrees to serve the Company
on the terms and conditions set forth herein. The Term of Employment hereunder
shall commence on the Effective Date and shall continue until terminated as
provided in Section 8 hereof.





--------------------------------------------------------------------------------





Section 3.Position, Duties and Responsibilities; Place of Performance.


(a)During the Term of Employment, Executive shall be employed and serve as the
Executive Vice President-Operations and Marketing of the Company (together with
such other position or positions consistent with Executive's title as the Board
shall specify from time to time) and shall have such duties typically associated
with such title. It is currently expected that Executive will report to the
Company's Chief Financial Officer. Executive also agrees to serve as an officer
and/or director of any subsidiary of the Company without additional
compensation. If at any time during the Term of Employment, Executive is not a
Member of the Board of Directors, the parties acknowledge and agree that
Executive shall have the right to be present at any meetings of the Board at
which the other members of the Company's executive management team are permitted
to attend, and shall receive notification in the same manner and timing as
delivered to the Board with respect to such meetings; provided, however, that
Executive shall not be entitled to be present during the discussion of any
agenda item which personally concerns or otherwise relates to Executive.


(b)Executive shall devote her full business time, attention, skill and best
efforts to the performance of her duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company; (y) interferes with the proper and efficient
performance of her duties for the Company, or (z) interferes with the exercise
of her judgment in the Company's best interests. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) serving, with the prior written
consent of the Company as a member of the board of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing her personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and (iii)
shall be limited by Executive so as not to materially interfere, individually or
in the aggregate, with the performance of her duties and responsibilities
hereunder.


(c)Executive's principal place of employment shall be in Austin, Texas, although
Executive understands and agrees that she may be required to travel from time to
time for business reasons.


Section 4.Compensation. During the Term of Employment, Executive shall be
entitled to the following compensation:


(a)Base Salary. Executive shall be paid an initial Base Salary (the “Base
Salary”), at the annual rate of no less than $245,000, subject to applicable and
authorized deductions and withholdings and payable in accordance with the
regular payroll practices of the Company. Such Base Salary may be increased by
the Board in its discretion, but in no event may be decreased.


(b)Annual Bonus. Executive shall be eligible for an annual cash bonus award
determined by the Compensation Committee of the Board in respect of each fiscal
year during the Term of Employment (the “Annual Bonus”); provided, however, that
in the event the Company adopts an annual bonus plan for its senior executives,
Executive shall participate in such plan on the same basis as other senior
executives of the Company (with appropriate adjustment due to differences in
title and salary). Executive shall receive the Annual Bonus in respect of any
year at the same time as bonuses are paid to other executive officers of the
Company, but in no event later than ninety (90) days after the end of the fiscal
year for which the bonus is payable.


(c)Legal Fees. The Company shall reimburse Executive for reasonable and
necessary attorneys' fees incurred by Executive in the review and analysis of
this Agreement, prior to Executive's execution of this Agreement.


Section 5.Employee Benefits.


During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement and other benefits provided to other senior
executives of the Company. Executive shall also be entitled to at least the same
number of holidays, vacation, sick days and other benefits as are generally
allowed to senior executives of the Company in accordance with the Company
policy in effect from time to time, or as otherwise granted by the Compensation
Committee of the Board.
Section 6.Key-Man Insurance.


At any time during the Term of Employment, the Company shall have the right to
insure the life of Executive for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Executive shall have no interest in any
such policy, but agrees to cooperate with the Company in taking out such
insurance by submitting to physical examinations, supplying all information
required by the insurance





--------------------------------------------------------------------------------





company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents.
Section 7.Reimbursement of Business Expenses.


Executive is authorized to incur reasonable expenses in carrying out her duties
and responsibilities under this Agreement and the Company shall promptly
reimburse her for all business expenses incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company's policy, as in effect from time to time.
Section 8.Termination of Employment.


(a)General. The Term of Employment shall terminate upon the earliest to occur of
(i) Executive's death, (ii) a termination by reason of a Disability, (iii) a
termination by reason of Retirement, (iv) a termination by the Company with or
without Cause, or (v) a termination by Executive with or without Good Reason.
Upon any termination of Executive's employment for any reason, except as may
otherwise be requested by the Company, Executive shall be deemed to have
resigned from any and all directorships, committee memberships or any other
positions Executive holds with the Company or any of its affiliates.


(b)Termination Due to Death, Disability or Retirement. Executive's employment
shall terminate automatically upon her death or Retirement. The Company may
terminate Executive's employment immediately upon the occurrence of a
Disability, such termination to be effective upon Executive's receipt of written
notice of such termination. In the event Executive's employment is terminated
due to her death, Disability or Retirement, Executive or her estate or her
beneficiaries, as the case may be, shall be entitled to the Accrued Obligations
and all Restricted Stock Awards shall be 100% vested.


(c)Termination by the Company for Cause.


(i)A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. The Board shall give Executive not less than
ten (10) business days written notice of the Board's intention to terminate
Executive for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Executive shall have ten (10) business days
after the date that such written notice has been received by Executive in which
to cure such conduct, to the extent such cure is possible. If she fails to cure
such conduct, the termination shall be effective on the date immediately
following the expiration of the ten (10) business day notice period.


(ii)In the event the Company terminates Executive's employment for Cause, she
shall be entitled to the Accrued Obligations and all unvested Restricted Stock
Awards as of the date of termination shall be forfeited and any rights Executive
had to such unvested Restricted Stock Awards shall become null and void.


(d)Termination By The Company Without Cause. The Company may terminate
Executive's employment at any time without Cause, effective upon Executive's
receipt of written notice of such termination. In the event Executive's
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:


(i)The Accrued Obligations and all Restricted Stock Awards shall be 100% vested;


(ii)An amount equal to one (1) times the sum of (x) the annual Base Salary as of
the date of termination, plus (y) an average of the Annual Bonus paid or payable
to Executive under the terms of this Agreement in the three (3) fiscal years
immediately prior to the fiscal year in which Executive's termination of
employment occurs;


(iii)A pro rata Annual Bonus for the year in which such termination occurs,
equal to the greater of (x) the Annual Bonus paid or payable in respect of the
fiscal year immediately prior the fiscal year in which Executive's termination
of employment occurs, or (y) Executive's target Annual Bonus for the year in
which such termination occurs, multiplied by a fraction, the numerator of which
equals the number of days elapsed from the commencement of the fiscal year in
which such termination occurs through the date of such termination, and the
denominator of which equals 365; such amount shall be payable in full no later
than March 15th of the calendar tax year following such termination of
Executive's employment; and


(iv)Payment for her benefit towards the cost of health continuation coverage of
an amount equal to the difference between the amount paid by Executive for
health insurance coverage under the Company's health benefit plan immediately
prior to such termination and the cost of continuation coverage under COBRA,
through the period ending on the expiration of the Restricted Period; provided,
that if prior to the expiration of the Restricted Period Executive is eligible
to receive





--------------------------------------------------------------------------------





health insurance benefits from a subsequent employer, payments under this
subsection (iv) shall cease as of the date Executive becomes eligible.


(e)Termination By Executive With Good Reason. Executive may terminate her
employment with Good Reason by providing the Company thirty (30) days' written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, within sixty (60) days of the occurrence of such event. During such
thirty (30) day notice period, the Company shall have a cure right (if curable),
and if not cured within such period, Executive's termination will be effective
upon the expiration of such cure period, and Executive shall be entitled to the
same payments and benefits as provided in Section 8(d) above for a termination
without Cause.


(f)Termination By Executive Without Good Reason. Executive may terminate her
employment without Good Reason by providing the Company thirty (30) days'
written notice of such termination. In the event of a termination of employment
by Executive under this Section 8(f), Executive shall be entitled to the Accrued
Obligations and all unvested Restricted Stock Awards as of the date of
termination shall be forfeited and any rights Executive had to such unvested
Restricted Stock Awards shall become null and void. In the event of termination
of Executive's employment under this subsection (f), the Company may, in its
sole and absolute discretion, at any time after notice of termination has been
given by Executive, terminate Executive's employment (which in no event shall be
treated as a termination without Cause or an event of Good Reason), provided
that the Company shall continue to pay to Executive her then current Base Salary
and continue benefits provided pursuant to Section 5 for the duration of the
unexpired notice period.


(g)Mitigation; Offset. In the event of any termination of employment under this
Section 8, Executive shall be under no obligation to mitigate amounts payable
hereunder by seeking other employment or otherwise, and there shall be no offset
against any payments or amounts due to Executive under the terms of this
Agreement on account of any subsequent employment by Executive or otherwise.


Section 9.Noncompete Agreement.


As a condition to her employment pursuant to this Agreement, Executive shall
execute the Noncompete Agreement. Executive hereby represents and warrants to
the Company that she will comply with all obligations under the Noncompete
Agreement and further agrees that the Noncompete Agreement will survive any
termination of this Agreement or Executive's employment, or subsequent service
relationship with the Company; if any. Executive agrees that any breach of her
obligations under the Noncompete Agreement shall likewise and to the same extent
be viewed as a breach hereunder.
Section 10.Representations and Warranties of Executive.
Executive represents that:
(a)Executive is entering into this Agreement voluntarily and that her employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by her of any agreement to which she is a party or
by which she may be bound;


(b)he has not, and in connection with her employment with the Company will not,
violate any non-solicitation or other similar covenant or agreement by which she
is or may be bound;


(c)in connection with her employment with the Company she will not use any
confidential or proprietary information she may have obtained in connection with
employment with any prior employer; and


(d)during the Term of Employment, Executive will not in any way attempt to limit
the financial risk with respect to unvested options to purchase shares of the
Company or any other stock-based awards granted under the Company's 2004
Incentive Award Plan or 2010 Incentive Award Plan or otherwise, by means of any
hedging (including without limitation, selling short) or other techniques.


Section 11.Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.
Section 12.Successors and Assigns; No Third-Party Beneficiaries.


(a)The Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company's business or assets, any successor to the Company





--------------------------------------------------------------------------------





or any assignee thereof (whether direct or indirect, by purchase, merger,
consolidation or otherwise). The Company will require any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would, be required to
perform it if no such purchase, succession or assignment had taken place.


(b)Executive. Executive's rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive's devisee, legatee or other designee
or, if there be no such designee, to Executive's estate.


Section 13.Waiver and Amendments.


Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company's behalf by the Board. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
Section 14.Severability and Governing Law.


If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
Section 15.Notices.


(a)Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Executive to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Executive may be given to Executive personally or may be mailed
to Executive at Executive's last known address, as reflected in the Company's
records.


(b)Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.


Section 16.Dispute Resolution.


Any controversy arising out of or relating to this Agreement or the breach
hereof (other than claims for injunctive relief arising under the Noncompete
Agreement) shall be settled by binding arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(with the exception that there will be a panel of three arbitrators rather than
a single arbitrator) and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. The costs of any such arbitration proceedings
shall be borne equally by the Company and Executive, and neither party shall be
entitled to recover attorney's fee or costs expended in the course of such
arbitration or enforcement of the awarded rendered thereunder. The location for
the arbitration shall be Austin, Texas. Any award made by such arbitrator shall
be final, binding and conclusive on the parties for all purposes, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.
Section 17.Section Headings.


The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof affect the
meaning or interpretation of this Agreement or of any term or provision hereof.





--------------------------------------------------------------------------------





Section 18.Entire Agreement.


This Agreement, together with the Noncompete Agreement, constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
Executive. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
Section 19.Survival of Operative Sections.


Upon any termination of Executive's employment, the provisions of Section 8
through Section 20 of this Agreement shall survive to the extent necessary to
give effect to the provisions thereof.
Section 20.Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
*    *    *
[Signatures to appear on the following page.]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
AMERICAN CAMPUS COMMUNITIES, INC.
By:    /s/ William C. Bayless, Jr            
William C. Bayless, Jr.
President and Chief Executive Officer






/s/ Jennifer Beese                    
Jennifer Beese





